— Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered November 30, 1977, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have not passed upon defendant’s claim that he is entitled to credit for time served from July 22, 1977 until November 30, 1977. Such relief would properly be sought by means of a CPLR article 78 proceeding (see People v Pugh, 51 AD2d 1047). Defendant’s other points are without merit (see CPL 140.10, subd 3; People v Fudge, 58 AD2d 952; People ex rel. Cherry v Deegan, 32 AD2d 792). Damiani, J. P., Titone, Shapiro and Margett, JJ., concur.